DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of encrypting the private key using the key to obtain an encrypted private key; storing the encrypted private key within the UAV ground station; and erasing the private key from the UAV ground station; transmitting the public key to the UAV; generating, by the UAV, a symmetric data encryption key; encrypting, by the UAV, the media data stream by means of the symmetric data encryption key, wherein the media data stream is generated by a media data capturing device of the UAV; encrypting, by the UAV, the symmetric data encryption key by means of the public key provided by the UAV ground station to the UAV.
The prior art disclosed by Khazan et al. teaches remotely causing access to a vehicle's resources to be provided or denied to a specified set of one or more receivers based on their association with the specific one of the geographical regions specified by the user when the vehicle is within the specific one of the geographical regions specified by the user.
The prior art fails to teach the unique limitation recited in the claims of the instant invention as shown above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497